Name: 2008/907/EC: Commission Decision of 3 November 2008 laying down health guarantees for the transport of equidae from one third country to another in accordance with Article 9(1)(c) of Council Directive 91/496/EEC (notified under document number C(2008) 6296) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  means of agricultural production;  tariff policy;  health;  cooperation policy
 Date Published: 2008-12-05

 5.12.2008 EN Official Journal of the European Union L 327/22 COMMISSION DECISION of 3 November 2008 laying down health guarantees for the transport of equidae from one third country to another in accordance with Article 9(1)(c) of Council Directive 91/496/EEC (notified under document number C(2008) 6296) (Text with EEA relevance) (2008/907/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 9(1)(c) thereof, Whereas: (1) Commission Decision 94/467/EC of 13 July 1994 laying down health guarantees for the transport of equidae from one third country to another in accordance with Article 9(1)(c) of Directive 91/496/EEC (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Decision should be codified. (2) In accordance with Article 9(1)(c) of Directive 91/496/EEC, health guarantees must be laid down for the transport of animals from one third country to another. Certain problems have been encountered as regards movements of equidae from one third country to another. (3) Commission Decision 92/260/EEC (4) lays down the animal health conditions and veterinary certification required for temporary admission of registered horses. Those conditions provide all the necessary guarantees as regards the Community's health status. For the health guarantees applicable to movements of equidae from one third country to another, reference should therefore be made to the health conditions laid down in Decision 92/260/EEC. That Decision requires, among others, a certain residence in the country of dispatch. The residence in Member States or certain listed third countries may, however, count for the calculation of the period considered, provided that at least the same health requirements are fulfilled. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Equidae on their way from one third country to another must come from a third country listed in Annex I to Decision 92/260/EEC. 2. Equidae as referred to in paragraph 1 must be accompanied by a certificate entitled Transit certificate for the transport of equidae from one third country to another. This certificate must comprise Sections I, II and III with the exception of point (e)(v) of the health certificate, corresponding to the third country of provenance listed in Annex II to Decision 92/260/EEC. It must in addition comprise the following sections: IV. Equidae coming from: ¦ (country) and proceeding to: ¦ (country) V. Stamp and signature of official veterinarian: ¦ 3. By way of derogation from paragraph 2 and only in the case of registered equidae, the list of countries in the third indent in point (d) of Section III of the certificates A, B, C, D and E in Annex II to Decision 92/260/EEC shall be replaced by the list of third countries in Groups A to E in Annex I to that Decision. Article 2 Decision 94/467/EC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 November 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 190, 26.7.1994, p. 28. (3) See Annex I. (4) OJ L 130, 15.5.1992, p. 67. ANNEX I REPEALED DECISION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Commission Decision 94/467/EC (OJ L 190, 26.7.1994, p. 28) Commission Decision 96/81/EC (OJ L 19, 25.1.1996, p. 53) Only Article 4 Commission Decision 2001/662/EC (OJ L 232, 30.8.2001, p. 28) ANNEX II CORRELATION TABLE Decision 94/467/EC This Decision Article 1 Article 1  Article 2 Article 2 Article 3  Annex I  Annex II